DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 02/02/22. Claims 1-20 are currently pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of Chan et al. 20180056617.


Regarding claim 1, Martinsen discloses a container deposit return system (reverse vending machine 1) having: - a housing (frame of machine 1); - a crushing assembly (first crushing device, 9, second crushing device 11 of system 7) positioned within the housing, the crushing assembly having a first crushing wall (55+11+15 and 55+9+13 of FIG 2) and a second crushing wall spaced apart from the first crushing wall defining a crush cavity, and, a crushing wall movement assembly structurally configured to move the first crushing wall relative to the second crushing wall to direct the first crushing wall toward and away from the second crushing wall, to, in turn, crush a container positioned within the crush cavity [45] [55] [FIG 2]; - a control system (control unit), the control system having at least one imaging sensor, the imaging sensor(barcode reader, camera) configured to record an image the container before crushing [49].
However Martinsen does not explicitly disclose recording an image after crushing. Chan discloses - a control system (control system), the control system having at least one imaging sensor (taking an image), the imaging sensor configured to record an image the container before crushing and after crushing of the container (taking an image of the competed bale) [59]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen in view of Chan discloses  “Embodiments allow for increased efficiency when handling recyclable materials and increased or automatic data gathering…”[1].
 Regarding claim 2, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses a can identifying sensor structurally configured to identify the can through a bar code on the can [49].
Regarding claim 3, Martinsen in view of  Chan discloses all of the limitations of claim 1. Martinsen further discloses the first crushing wall further includes an inner side having a centering surface which is structurally configured to center the can thereon [FIG 2] [47-48].
Regarding claim 4, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses the centering surface further includes a central region, a first side incline positioned to one side of the central region and a second side incline positioned to a second side of the central region, the first and second inclined portions extending away from the central region and also toward the second crushing wall [47-48] [55] [FIG 2].
Regarding claim 6, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses the crush cavity is defined by the first crushing wall and the second crushing wall, a first side containing wall and a second side containing wall positioned opposite the first side containing wall, the first side and second side containing walls spanning between the first crushing wall and the second crushing wall, a top wall assembly movable from a first open position to a second closed position, and a bottom wall movable from a first retain position to a second disposal position [47-48] [FIG 2].
Regarding claim 7, Martinsen in view of Chan discloses all of the limitations of claim 1. Saether further discloses imaging sensor is configured to record an image of the crushing cavity before and after crushing [59]. Martinsen discloses while the top wall assembly remains in a second closed position and the bottom wall remains in a first retain position [45] [55] [FIG 2].
Regarding claim 8, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses n the crushing wall movement assembly comprises a linear actuator including at least one lead screw assembly and a motor rotatably coupled to the lead screw assembly [9].
Regarding claim 10, Martinsen in view of Chan discloses all of the limitations of claim 8. Martinsen further discloses at least one lead screw assembly comprises two lead screw assemblies, each positioned on opposing sides of the first crushing wall [9].
Regarding claim, 11, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses at least one of the first crushing wall and the second crushing wall includes an inclined lip at the lower end thereof [FIG 2-5b].
Regarding claim 12, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses the housing further comprises a frame having a base and a back wall upstanding from the base; and a cover, the cover having a top, a front, a first side and a second side, wherein the frame and the cover cooperatively define an inner cavity, with the crushing assembly being positioned therein, and wherein the top of the cover includes an access opening providing access to the crush cavity [FIG 1-2].
Regarding claim 13, Martinsen in view of Chan discloses all of the limitations of claim 1. Martinsen further discloses comprising a housing mount system (frame of system 1) [FIG 1] [51].
Regarding claim 18, Martinsen in view of Chan discloses all of the limitations of claim 1. Chan further discloses ;- placing the control system into communication with a server;- introducing a container into the crush cavity of the container deposit return system;- taking a first image of the container within the crush cavity prior to crushing of the container;- taking a second image of the container within the crush cavity after crushing of the container;- transmitting the first image and the second image to the server; and- removing the container from the crush cavity  [59].

Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of Chan et al. 20180056617, as applied to claims 1-4, 6-8, 10-13, 18 above, and in further view of Saether 2018/0232745.

Regarding claim 16, Martinsen in view of Chan discloses all of the limitations of claim 1. However, neither discloses  method of refunding a deposit on a container comprising the steps of: - providing a container deposit return system of claim 1; - establishing communication between a server and the can deposit return system; - receiving at the server an identification of the type of a container introduced into the container deposit return system; - receiving at the server an image of a container before crushing and an image of the container after crushing; - determining a match between the identification of the type of container and the image of the container before crushing and the image of the container after crushing; [36-43] and - refunding the deposit on the container if the step of determining determines a match
 Saether discloses  method of refunding a deposit on a container comprising the steps of: - providing a container deposit return system of claim 1; - establishing communication between a server and the can deposit return system; - receiving at the server an identification of the type of a container introduced into the container deposit return system; - receiving at the server an image of a container before crushing and an image of the container after crushing; - determining a match between the identification of the type of container and the image of the container before crushing and the image of the container after crushing; [36-43] and - refunding the deposit on the container if the step of determining determines a match (the limitation “if the steps of determines is a conditional statement and is not positively recited. The Examiner suggests to change if to when to positively recite the claim limitation). 
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Chan in view of Saether as Saether discloses monitoring process so as to, “fraud detection system for a reverse vending machine, the system comprising: a detector adapted to detect at least one container entered into the reverse vending machine; a compactor load sensor adapted to measure load of a compactor of the reverse vending machine during operation, wherein the compactor is adapted to compact entered containers downstream of said detector; and a compactor load sensor monitoring device configured to determine whether the detected at least one container is compacted as expected based on the load measured by the compactor load sensor.” [4]
Regarding claim 17, Martinsen in view of Chan and Saether discloses all of the limitations of claim 16. Saether further discloses  - transmitting to the container deposit return system the identifications of acceptable ones of a type of container [36-43] [46-51] [50].
Regarding claim 19, Martinsen in view of Chan discloses all of the limitations of claim 18. However, both Martinsen and Chan fail to further discloses  - obtaining an identification of the container prior to taking the first image of the container;- comparing the identification of the container with a listing of known identifications to determine a match; and- identifying one of a match and a no match to the user.
Saether discloses obtaining an identification of the container prior to taking the first image of the container;- comparing the identification of the container with a listing of known identifications to determine a match; and- identifying one of a match and a no match to the user [36-43] [46-51] [50]. It would have been obvious to modify for the same reasons as claim 16. 
Regarding claim 20, Martinsen in view of Chan discloses all of the limitations of claim 18. However, neither discloses locking the crush cavity after the step of introducing and prior to the step of taking the first image.
Saether further discloses locking the crush cavity after the step of introducing and prior to the step of taking the first image [36-43] [46-51] [50]. It would have been obvious to modify for the same reasons as claim 16.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of  Chan et al. 20180056617, as applied to claims 1-4, 6-8, 10-13, 18  above, and in further view of Torres-Muniz et al. 9,272,842. 

Regarding claim 5, Martinsen in view of Chan discloses all of the limitations of claim 1. However, Martinsen and Chan fails to explicitly disclose a puncture assembly, comprising a plurality of pins extendable through a plurality of openings in the second crushing wall and a biasing member biasing the pins relative to the second crushing wall, whereupon overcoming the biasing member, the plurality of pins extend through the plurality of openings. Torres- Muniz discloses a puncture assembly, comprising a plurality of pins extendable through a plurality of openings in the second crushing wall and a biasing member biasing the pins relative to the second crushing wall, whereupon overcoming the biasing member, the plurality of pins extend through the plurality of openings [col. 2, l. 60-64] [FIG 2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Chan in view of Torres-Muniz as it is well known in the art to puncture cans for compacting.


Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of  Chan et al. 20180056617, as applied to 1-4, 6-8, 10-13, 18 above, and in further view of Truesdale 2011/0186623.

Regarding claim 9, Martinsen in view of Chan discloses all of the limitations of claim 1. However, Martinsen and Chan fails to explicitly disclose the at least one lead screw assembly further includes a lead screw having a first end and a second end, with the first end being rotatably coupled to the motor, and rotatably coupled to one of the frame and the second crushing wall, and a second end, and with a lead nut fixedly coupled to the first crushing wall with the lead screw extending through the lead nut, whereupon rotation of the lead screw, the lead screw interfaces with the lead nut to translate the first crushing wall one of toward and away from the second crushing wall.
Truesdale discloses the at least one lead screw assembly further includes a lead screw having a first end and a second end, with the first end being rotatably coupled to the motor, and rotatably coupled to one of the frame and the second crushing wall, and a second end, and with a lead nut fixedly coupled to the first crushing wall with the lead screw extending through the lead nut, whereupon rotation of the lead screw, the lead screw interfaces with the lead nut to translate the first crushing wall one of toward and away from the second crushing wall [3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Chan in view of Truesdale as Treusdale is analogous art that further discloses, “…significant advantage in providing the environmentally aware user of the container with an incentive for crushing the container prior to disposal.  Further, it would be an advantage if that incentive was a reward delivered if and when the container had been crushed toward its smallest volume.  Preferably, this would allow the container to be disposed of in a suitable manner.” [4]

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of  Chan et al. 20180056617, as applied to claims11-4, 6-8, 10-13, 18  above, and in further view of DeWoolfson 4,345,679.

Regarding claim 14, Martinsen in view of Chan discloses all of the limitations of claim 13. However, Martinsen and Chan fails to explicitly disclose a floor stand having a receiving platform, and a plurality of legs depending therefrom, collectively defining a lower cavity configured to receive a recycling tote.
DeWoolfson discloses a floor stand having a receiving platform, and a plurality of legs depending therefrom, collectively defining a lower cavity configured to receive a recycling tote (hopper 72) [FIG 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Chan in view of DeWoolfson as DeWoolfson is analogous art  and it is notoriously old and well known in the art to have collecting totes for recycling machines.
Regarding claim 15, Martinsen in view of Chan and DeWoolfson discloses all of the limitations of claim 13. DeWoolfson further discloses e housing mount system further comprises a wall mount plate that is releasably securable to an outside wall and releasably securable to the housing to facilitate the mounting thereof to the outside wall [FIG1]. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner has provided a new rejection in view of Chan that discloses taking an image of the compression processing before and after, please see above for citations. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887